Exhibit 10.93

 

LIMITED WAIVER AGREEMENT

 

This LIMITED WAIVER AGREEMENT (this “Waiver Agreement”) is dated as of October
11, 2007 (the “Agreement Closing Date”) and entered into by and among BANK OF
AMERICA, N.A., as lender (the “Lender”), with offices at 55 South Lake Avenue,
Suite 900, Pasadena, California 91101, and MEADE INSTRUMENTS CORP., a Delaware
corporation, SIMMONS OUTDOOR CORP., a Delaware corporation, and CORONADO
INSTRUMENTS, INC., a California corporation (such entities being referred to
hereinafter each individually as a “Borrower” and collectively, the
“Borrowers”).

 

WHEREAS, the Lender and the Borrowers have entered into that certain Amended and
Restated Credit Agreement dated as of October 25, 2002 (as amended, restated or
modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrowers have informed the Lender that they are in violation of
the Minimum EBITDA covenant set forth in Section 7.23 of the Credit Agreement as
of August 31, 2007 (the “Covenant Violation”), which Covenant Violation
constitutes an Event of Default under the Credit Agreement; and

 

WHEREAS, the Borrowers have requested that the Lender waive the Covenant
Violation and amend the Credit Agreement in certain other respects and the
Lender has agreed to such waiver and amendments pursuant to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Waiver Agreement, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 


SECTION 1.01.          DEFINITIONS. INITIALLY CAPITALIZED TERMS USED BUT NOT
DEFINED IN THIS WAIVER AGREEMENT HAVE THE RESPECTIVE MEANINGS SET FORTH IN THE
CREDIT AGREEMENT, AS AMENDED HEREBY.


 

ARTICLE II

 

Amendments

 


SECTION 2.01.          NEW DEFINITION. A NEW DEFINITION OF “AVAILABILITY
RESERVE” IS HEREBY ADDED TO ANNEX A TO THE CREDIT AGREEMENT TO READ IN ITS
ENTIRETY AS FOLLOWS:


 


“‘AVAILABILITY RESERVE’ MEANS A RESERVE IN THE AMOUNT OF $250,000 AT ALL TIMES.”


 


SECTION 2.02.          AMENDMENT TO THE DEFINITION OF “APPLICABLE MARGIN”.
CLAUSES (A) AND (B) OF THE DEFINITION OF “APPLICABLE MARGIN” SET FORTH IN ANNEX
A TO THE CREDIT AGREEMENT ARE HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY TO
READ AS FOLLOWS:


 


“(A)         WITH RESPECT TO BASE RATE REVOLVING LOANS AND ALL OTHER OBLIGATIONS
(OTHER THAN LIBOR LOANS), 2.00%; AND


 


(B)           WITH RESPECT TO LIBOR LOANS, 4.25%;”


 

--------------------------------------------------------------------------------



 


SECTION 2.03.          AMENDMENT TO THE DEFINITION OF “RESERVES”. A NEW CLAUSE
(H) IS HEREBY ADDED TO THE DEFINITION OF “RESERVES” SET FORTH IN ANNEX A TO THE
CREDIT AGREEMENT TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“(H) THE AVAILABILITY RESERVE.”


 

ARTICLE III

 

Limited Waiver

 


SECTION 3.01.          WAIVER. THE LENDER HEREBY WAIVES THE COVENANT VIOLATION
FOR A PERIOD OF 30 DAYS FROM THE DATE HEREOF AND AGREES NOT TO EXERCISE ANY
DEFAULT, RIGHTS OR REMEDIES AVAILABLE AS A RESULT OF THE OCCURRENCE THEREOF FOR
SUCH 30 DAY PERIOD SO LONG AS (A) NO NEW DEFAULT OR EVENT OF DEFAULT OCCURS AND
IS CONTINUING AND (B) THE BORROWERS DELIVER TO LENDER FINANCIAL PROJECTIONS ON
OR BEFORE OCTOBER 25, 2007 IN FORM AND SUBSTANCE SATISFACTORY TO LENDER.


 


SECTION 3.02.          LIMITATION OF WAIVER. THE WAIVER GRANTED IN SECTION 3.01
OF THIS WAIVER AGREEMENT SHALL BE LIMITED STRICTLY AS WRITTEN AND SHALL NOT BE
DEEMED TO CONSTITUTE A WAIVER OF, OR ANY CONSENT TO NONCOMPLIANCE WITH, ANY TERM
OR PROVISION OF THIS WAIVER AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN. FURTHER, THE WAIVER GRANTED IN
SECTION 3.01 OF THIS WAIVER AGREEMENT SHALL NOT CONSTITUTE A WAIVER OF ANY
DEFAULT OR EVENT OF DEFAULT ARISING AS A RESULT OF ANY FUTURE VIOLATION OF
SECTION 7.23 OR ANY OTHER TERM OR PROVISION OF THE CREDIT AGREEMENT, OR ANY
RIGHTS OR REMEDIES AS A RESULT OF AN EVENT OF DEFAULT, OR THE VIOLATION OF ANY
OTHER TERM OR PROVISION OF THIS WAIVER AGREEMENT.


 

ARTICLE IV

 

Amendment Fee

 


SECTION 4.01.          AMENDMENT FEE. THE BORROWERS SHALL PAY TO THE LENDER, IN
ADDITION TO ALL OTHER FEES AND CHARGES SET FORTH HEREIN AND THE OTHER LOAN
DOCUMENTS, A NON-REFUNDABLE AMENDMENT FEE EQUAL TO $25,000 (THE “AMENDMENT
FEE”), WHICH AMENDMENT FEE WILL BE CHARGED TO THE LOAN ACCOUNT. THE AMENDMENT
FEE SHALL BE IN ADDITION TO ANY OTHER FEES, COSTS, OR EXPENSES PAYABLE PURSUANT
TO THE CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (INCLUDING LEGAL FEES AND
EXPENSES), IS FULLY-EARNED AS OF THE DATE HEREOF, AND SHALL BE NON-REFUNDABLE
FOR ANY REASON WHATSOEVER.


 

ARTICLE V

 

Conditions Precedent

 


SECTION 5.01.          CONDITIONS PRECEDENT. THIS WAIVER AGREEMENT SHALL NOT BE
BINDING UPON THE LENDER UNTIL EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAVE
BEEN SATISFIED IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER:


 


(I)            THE BORROWERS SHALL HAVE DELIVERED TO THE LENDER A FULLY EXECUTED
ORIGINAL COPY OF THIS WAIVER AGREEMENT;


 


2

--------------------------------------------------------------------------------



 


(II)           THE BORROWERS SHALL HAVE PAID TO THE LENDER THE AMENDMENT FEE AND
ALL OTHER FEES, COSTS, AND EXPENSES OWED TO AND/OR INCURRED BY THE LENDER IN
CONNECTION WITH THIS WAIVER AGREEMENT;


 


(III)          NO DEFAULT OR EVENT OF DEFAULT, EXCEPT FOR THE COVENANT
VIOLATION, SHALL HAVE OCCURRED AND BE CONTINUING; AND


 


(IV)          ALL PROCEEDINGS TAKEN IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS WAIVER AGREEMENT AND ALL DOCUMENTATION AND OTHER LEGAL
MATTERS INCIDENT THERETO SHALL BE SATISFACTORY TO THE LENDER IN ITS SOLE AND
ABSOLUTE DISCRETION.

 

ARTICLE VI

 

Miscellaneous

 


SECTION 6.01.          ACKNOWLEDGMENT. EACH BORROWER HEREBY REPRESENTS AND
WARRANTS THAT THE EXECUTION AND DELIVERY OF THIS WAIVER AGREEMENT AND COMPLIANCE
BY SUCH BORROWER WITH ALL OF THE PROVISIONS OF THIS WAIVER AGREEMENT:  (A) ARE
WITHIN ITS POWERS AND PURPOSES; (B) HAVE BEEN DULY AUTHORIZED OR APPROVED BY
SUCH BORROWER; AND (C) WHEN EXECUTED AND DELIVERED BY OR ON BEHALF OF SUCH
BORROWER, WILL CONSTITUTE VALID AND BINDING OBLIGATIONS OF THE BORROWER,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS. EACH BORROWER REAFFIRMS ITS
OBLIGATION TO PAY ALL AMOUNTS DUE THE LENDER UNDER THE LOAN DOCUMENTS IN
ACCORDANCE WITH THE TERMS THEREOF, AS MODIFIED HEREBY.


 


SECTION 6.02.          REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN AND IN THE CREDIT AGREEMENT, AS AMENDED HEREBY,
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF AS IF
MADE ON THE DATE HEREOF, EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES LIMITED
BY THEIR TERMS TO A SPECIFIC DATE.


 


SECTION 6.03.          LOAN DOCUMENTS UNMODIFIED. EXCEPT AS OTHERWISE
SPECIFICALLY MODIFIED BY THIS WAIVER AGREEMENT, ALL TERMS AND PROVISIONS OF THE
CREDIT AGREEMENT AND ALL OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, SHALL REMAIN
IN FULL FORCE AND EFFECT. NOTHING CONTAINED IN THIS WAIVER AGREEMENT SHALL IN
ANY WAY IMPAIR THE VALIDITY OR ENFORCEABILITY OF THE LOAN DOCUMENTS, AS MODIFIED
HEREBY OR ALTER, WAIVE, ANNUL, VARY, AFFECT, OR IMPAIR ANY PROVISIONS,
CONDITIONS, OR COVENANTS CONTAINED THEREIN OR ANY RIGHTS, POWERS, OR REMEDIES
GRANTED THEREIN. ANY LIEN AND/OR SECURITY INTEREST GRANTED TO THE LENDER IN THE
COLLATERAL SET FORTH IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT IS AND
SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT AND THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL CONTINUE TO SECURE THE PAYMENT AND PERFORMANCE OF
ALL OF THE OBLIGATIONS THEREUNDER, AS MODIFIED HEREBY, AND THE BORROWERS’
OBLIGATIONS HEREUNDER.


 


SECTION 6.04.          PARTIES, SUCCESSORS AND ASSIGNS. THIS WAIVER AGREEMENT
SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF EACH OF THE BORROWERS,
THE LENDER, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 6.05.          COUNTERPARTS. THIS WAIVER AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE
AN ORIGINAL, BUT ALL OF WHICH, WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT. A FACSIMILE SIGNATURE SHALL BE DEEMED EFFECTIVE AS AN ORIGINAL.


 


SECTION 6.06.          HEADINGS. THE HEADINGS, CAPTIONS AND ARRANGEMENTS USED IN
THIS WAIVER AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS WAIVER AGREEMENT.


 


3

--------------------------------------------------------------------------------



 


SECTION 6.07.          EXPENSES OF THE LENDER. THE BORROWERS AGREE TO PAY ON
DEMAND (A) ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE LENDER IN
CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS WAIVER
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED PURSUANT HERETO AND ANY AND ALL
SUBSEQUENT AMENDMENTS, MODIFICATIONS, AND SUPPLEMENTS HERETO OR THERETO,
INCLUDING, WITHOUT LIMITATION, THE COSTS AND FEES OF THE LENDER’S LEGAL COUNSEL
AND THE ALLOCATED COST OF STAFF COUNSEL, AND (B) ALL COSTS AND EXPENSES
REASONABLY INCURRED BY THE LENDER IN CONNECTION WITH THE ENFORCEMENT OR
PRESERVATION OF ANY RIGHTS UNDER THE CREDIT AGREEMENT, THIS WAIVER AGREEMENT
AND/OR OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE REASONABLE COSTS
AND FEES OF THE LENDER’S LEGAL COUNSEL, THE ALLOCATED COST OF STAFF COUNSEL, AND
THE COSTS AND FEES ASSOCIATED WITH ANY ENVIRONMENTAL DUE DILIGENCE CONDUCTED IN
RELATION HERETO.


 


SECTION 6.08.          TOTAL AGREEMENT. THIS WAIVER AGREEMENT, THE CREDIT
AGREEMENT, AND ALL OTHER LOAN DOCUMENTS SHALL CONSTITUTE THE ENTIRE AGREEMENT
BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND SHALL RESCIND ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF, AND SHALL NOT BE CHANGED OR TERMINATED ORALLY.


 


SECTION 6.09.          WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, EACH OF THE BORROWERS AND THE LENDER IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS WAIVER AGREEMENT, THE CREDIT AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY LENDER-RELATED PERSON OR PARTICIPANT, WHETHER
WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. WITHOUT LIMITING THE
APPLICABILITY OF ANY OTHER PROVISION OF THE CREDIT AGREEMENT, THE TERMS OF
SECTION 12.3 OF THE CREDIT AGREEMENT SHALL APPLY TO THIS WAIVER AGREEMENT.


 


SECTION 6.10.          RELEASE. THE BORROWERS EACH HEREBY REPRESENT AND WARRANT
THAT AS OF THE DATE OF THIS WAIVER AGREEMENT THERE ARE NO CLAIMS OR OFFSETS
AGAINST OR DEFENSES OR COUNTERCLAIMS TO THE BORROWERS’ OBLIGATIONS UNDER THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING THIS WAIVER AGREEMENT.
THE BORROWERS WAIVE AND RELEASE ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF THIS
WAIVER AGREEMENT.


 


THE BORROWERS INTEND THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:


 


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


 


THE BORROWERS ACKNOWLEDGE THAT THEY MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM
OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO SUCH
CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREE THAT THIS WAIVER AGREEMENT AND
THE ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING
ANY SUCH DIFFERENCES OR ADDITIONAL FACTS.


 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Waiver
Agreement as of the day and year first above written.

 

 

 

“BORROWERS”:

 

 

 

MEADE INSTRUMENTS CORP.

 

 

 

 

 

By:

/s/ Paul E. Ross

 

Name:

Paul E. Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

SIMMONS OUTDOOR CORP.

 

 

 

By:

/s/ Paul E. Ross

 

Name:

Paul E. Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

CORONADO INSTRUMENTS, INC.

 

 

 

By:

/s/ Paul E. Ross

 

Name:

Paul E. Ross

 

Title:

Chief Financial Officer

 

 

 

 

 

“LENDER”:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

 

/s/ Robert M. Dalton

 

Name:

Robert M. Dalton

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

CONSENTS AND REAFFIRMATIONS

 

Each of MEADE INSTRUMENTS EUROPE CORP., a California corporation, and MEADE
INSTRUMENTS HOLDINGS CORP., a California corporation, hereby acknowledges the
execution of, and consents to, the terms and conditions of that Limited Waiver
Agreement dated as of October       , 2007, among MEADE INSTRUMENTS CORP.,
SIMMONS OUTDOOR CORP., CORONADO INSTRUMENTS, INC. and BANK OF AMERICA, N.A. (the
“Creditor”), and reaffirms its obligations under (a) that certain Continuing
Guaranty (the “Guaranty”) dated as of September 24, 2001, made by the
undersigned in favor of the Creditor, and (b) that certain Security Agreement
(the “Security Agreement”) dated as of September, 2001, by and between the
undersigned and the Creditor. Each of the undersigned acknowledges and agrees
that each of the Guaranty and the Security Agreement remain in full force and
effect and are hereby ratified and confirmed.

 

 

Dated as of October 11, 2007.

 

 

 

 

 

 

MEADE INSTRUMENTS EUROPE CORP.,

 

a California corporation

 

 

 

 

 

By:

 

 

/s/ Paul E. Ross

 

 

Name:

Paul E. Ross

 

 

Title:

Chief Financial Officer

 

 

 

 

 

MEADE INSTRUMENTS HOLDINGS CORP.,

 

a California corporation

 

 

 

 

 

By:

 

 

/s/ Paul E. Ross

 

 

Name:

Paul E. Ross

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

CONSENTS AND REAFFIRMATIONS

 

Each of MTSC HOLDINGS, INC., a California corporation (“MTSC”), MC HOLDINGS,
INC., a California corporation (“MC HOLDINGS”), and MEADE CORONADO HOLDINGS
CORP., a California corporation (“MCHC”), hereby acknowledges the execution of,
and consents to, the terms and conditions of that Limited Waiver Agreement dated
as of October 11, 2007, among MEADE INSTRUMENTS CORP., SIMMONS OUTDOOR CORP.,
CORONADO INSTRUMENTS, INC. and BANK OF AMERICA, N.A. (“Creditor”), and reaffirms
its obligations under that certain Continuing Guaranty (the “Guaranty”) dated as
of September 24, 2001 executed in favor of the Creditor and joined by each of
the undersigned pursuant to an Instrument of Joinder, dated as of (i) October
25, 2002 with respect to MTSC and MC HOLDINGS, and (ii) December 1, 2004 with
respect to MCHC (respectively, the “Instrument”). Each of the undersigned
acknowledges and agrees that each of the Guaranty and Instrument remain in full
force and effect and are hereby ratified and confirmed.

 

 

Dated as of October 11, 2007.

 

 

 

 

 

 

MTSC HOLDINGS, INC.,

 

a California corporation,

 

 

 

 

 

By:

 

 

/s/ Paul E. Ross

 

 

Name:

Paul E. Ross

 

 

Title:

Chief Financial Officer

 

 

 

 

 

MC HOLDINGS, INC.,

 

a California corporation

 

 

 

 

 

By:

 

 

/s/ Paul E. Ross

 

 

Name:

Paul E. Ross

 

 

Title:

Chief Financial Officer

 

 

 

 

 

MEADE CORONADO HOLDINGS CORP.,

 

a California corporation

 

 

 

 

 

By:

 

 

/s/ Paul E. Ross

 

 

Name:

Paul E. Ross

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------